El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Se encuentran sometidas a la consideración del tribunal dos mociones, una de la parte apelante sobre reconsideración y otra de la parte apelada sobre desestimación del recurso. Para resolverlas debidamente es necesario exponer con preci-sión los hechos ocurridos.
El 26 de septiembre último los apelantes presentaron una moción alegando que el término para archivar la transcrip-ción de los autos vencía el 28 del propio mes y que debido a'lo voluminoso de la misma les era imposible radicaría den-' tro de dicho término, por cuyo motivo solicitaban una. pró-*860rroga de treinta días. A esa moción se proveyó el 27 de sep-tiembre mandando a los apelantes que acreditaran debida-mente la fecha en que se había aprobado la exposición del caso, o en su defecto, la del escrito de apelación. Así lo hi-cieron el 1 de octubre, y en 2 del propio mes se les conce-dió “una prórroga de treinta días, a contar desde el día 29 de septiembre de 1919, para radicar en este tribunal la trans-cripción de los autos a los efectos de la apelación inter-puesta. ’ ’
El 29 de octubre de 1919 a las 9 A. M. los apelantes ar-chivaron una moción, fechada el día anterior, solicitando una nueva prórroga de quince días. Se alegó que la transcrip-ción era voluminosa, que había sido preparada y no habién-dose podido obtener la conformidad de los abogados de los apelados para certificarla, se había remitido el secretario de la corte de distrito y este funcionario no había aun termi-nado el cotejo de la misma. El propio día 29 se negó la prórroga. Aun cuando no se expresó en la resolución, es lo cierto que el único fundamento que se tuvo para negarla fue el estimar que habiendo vencido el término el 28 de oc-tubre, la gestión hecha el 29 lo había sido demasiado tarde. No hubo la intención de desestimar por ello la apelación. Al contrario, siguiendo la práctica establecida, se dictó la resolución “sin perjuicio de los derechos que puedan asis-tir a las partes”, entre cuyos derechos se ha reconocido el de archivar la propia transcripción fuera de término. Bebe consignarse aquí que la transcripción se archivó en efecto el día 1 de noviembre actual, que está certificada por el se-cretario de la corte de distrito y que contiene 146 páginas. De no haberse presentado la moción de la parte apelada el mismo día 29 de octubre a las 2 P. M., solicitando la deses-timación del recurso por no haberse archivado la transcrip-ción dentro del término expresamente concedido, dicha trans-cripción de hecho se hubiera considerado debidamente radi-cada y la apelación hubiera continuado tramitándose sin dificultad.
*861Tanto por virtud de la moción de reconsideración de los apelantes, cnanto por la de desestimación de los apelados, es necesario que examinemos la resolución de 29 de octubre último. Si el término liabía vencido el 28 de octubre, el caso sería enteramente favorable a los apelados y sólo concurriendo circunstancias muy claras en pro de los apelantes, podría continuar la tramitación del recurso. Pero si el término no vencía en realidad de verdad hasta el 29, entonces es evi-dente que no debe la apelación desestimarse.
El término de ley para archivar la transcripción vencía el 28 de septiembre. Si se contara la prórroga de treinta días concedida a partir de ese día, vencería el 28 de octubre. A nuestro juicio esta circunstancia fue- la que motivó la re-solución de 29 de octubre. Pero es lo cierto que al conce-derse, como ya hemos consignado, el 2 de octubre, la pró-rroga solicitada, se dijo expresamente que empezara a con-tarse a' partir no del 28, sino del 29 de octubre. Y siendo esto así, de acuerdo con la ley y la jurisprudencia, es ne-cesario reconocer que la prórroga no vencía hasta el 29 de octubre y, por tanto, que el escrito de los apelantes archivado en dicha fecha lo fue dentro de término.
El artículo 388 del Código Político, dice que “el tiempo en que cualquier acto prescrito por la ley debe cumplirse, se computará excluyendo el primer día e incluyendo el úl-timo, a menos que éste sea día de fiesta, en cuyo caso será también excluido.” Excluyendo el 29 dé septiembre, o sea el primer día, los treinta días vencían el 29 de octubre. No hay duda alguna sobre ello.
Ya esta Corte Suprema en el caso de Belaval v. Todd, 22 D. P. R., 129, 133, al practicar por sí misma la liquidación de un término de veinte días, dijo: “La moción sobre pró-rroga. fué concedida a contar desde diciembre 18, habiendo expirado tal término en enero 7, 1915.” Y en el de Korber y Cía., Inc. v. Aboy, Vidal y Cía., 26 D. P. R. 651, 652, se expresó así: “La notificación empezó a correr aquí el 26 de junio de 1917. De acuerdo con lo dispuesto en el artículo *862388 del Código Politico (Comp. 1911, pág. 621), el término de diez días fijado por el artículo 295, No. 3, del Código de Enjuiciamiento Civil, se computará excluyendo el primer, día e incluyendo el último. Comenzando, pues a contar el 27 de junio, terminan los diez días precisamente. el 6 de julio en que la apelación fué interpuesta. ’ ’
Por virtud de lo expuesto, habiéndose ya archivado la transcripción, no es necesario conceder prórroga alguna, de-biéndose limitar nuestra actuación a considerar como bien radicada la transcripción y en su consecuencia a declarar sin lugar la moción de la parte apelada solicitando la deses-timación del recurso.

Sin lugar la desestimación de apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
Los Jueces Asociados Sres. Wolf y Hutchison no inter-vinieron en la resolución de este caso.